SHINN, P. J.
I dissent. The evidence was that defendant received money and a slip of paper which indicated that the money was placed as a bet or bets. The acquittal under subdivision 3 means that the court determined that he did not receive a bet on a race. If there was no betting the evidence as to possession of the National Daily Reporter, and what could have been a betting marker if a bet had been made, was meaningless and there was no evidence of bookmaking. I think a reversal is required.
A petition for a rehearing was denied January 11, 1957, and appellant’s petition for a hearing by the Supreme Court was denied January 23, 1957. Carter J., and Sehauer, J., were of the opinion that the petition should be granted.